DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9-14, 17, 19,and 20 of U.S. Patent No. 10,543,809. Although the claims at issue are not identical, they are not patentably distinct from each other because the same inventive scope has been claimed as shown in the table listed below:
Application: 16/171,750

1. A system for monitoring use of a vehicle, the system comprising: an in-space parking sensor device, comprising: a housing configured to be placed in a parking space; a radio transceiver housed by the housing, a vehicle sensor, housed by the housing, for detecting a presence of the vehicle within the parking space; and one or more processors that are in communication with the radio transceiver and the vehicle sensor, wherein the one or more processors are configured to: analyze sensor data received from the vehicle sensor; and transmit, to a server system via the radio transceiver, parking data indicative of a vehicle departure of the vehicle from the parking space based on the analyzed sensor data; and the server system configured to: receive an indication of a time period during 

4. The system for monitoring use of the vehicle of claim 1, wherein the server system is further configured to: output an alarm indication in response to the particular vehicle having departed the parking space during the time period to an administrator.


1.  A system for monitoring unauthorized use of a vehicle, the system comprising: an in-space parking sensor device, comprising: a housing configured to be placed in a parking space;  a radio transceiver housed by the housing, a vehicle sensor, housed by the housing, for detecting a presence of the vehicle within the parking space;  and one or more processors that are in communication 
with the radio transceiver and the vehicle sensor, wherein the one or more processors are configured to: analyze sensor data received from the vehicle sensor to determine whether the vehicle is parked within the parking space; and transmit, to a cloud-based server system, parking data indicative of a 
vehicle departure of the vehicle from the parking space based on the analyzed 


2.  The system for monitoring unauthorized use of the vehicle of claim 1, wherein the data indicative of the vehicle departure comprises a parking sensor device identifier and the cloud-based server system is further configured to: determine the parking space from which the vehicle departure occurred based at least in part on the parking sensor device identifier, wherein the alarm indication indicates the parking space.
3. The system for monitoring use of the vehicle of claim 1, wherein the server system is further configured to: output the notification to a user mapped to the particular vehicle.
3.  The system for monitoring unauthorized use of the vehicle of claim 1, wherein the data indicative of the vehicle departure comprises a parking sensor device identifier and the cloud-based server system is further configured to: access a vehicle database that maps a plurality of vehicles to a plurality of parking space identifiers; and determine the vehicle identifier of the vehicle using a parking space identifier and the vehicle database, wherein the alarm indication indicates the vehicle identifier.

5.  The system for monitoring unauthorized use of the vehicle of claim 1, further comprising: an in-vehicle wireless communication device configured to: receive a request from the in-space parking sensor device; and in response to the request, transmit a vehicle identifier to the in-space parking sensor device, wherein: the transmitted parking data comprises the vehicle identifier; and the alarm indication comprises the vehicle identifier.
7. The system for monitoring use of the vehicle of claim 1, further comprising: an in-vehicle wireless communication device configured to: receive a parking space identifier from the in-space parking sensor device; and transmit a vehicle identifier and the parking space identifier to the server system.
6.  The system for monitoring unauthorized use of the vehicle of claim 1, further comprising: an in-vehicle wireless communication device configured to: receive a parking space identifier from the in-space parking sensor device; and transmit a vehicle identifier and the parking space identifier to the cloud-based server system, wherein the alarm indication comprises the vehicle identifier.
8. The system for monitoring use of the vehicle of claim 1, further comprising: a communication gateway, comprising: a first communication interface that communicates with a plurality of in- space parking sensor devices that comprises the in-space parking sensor device; and a second communication interface that communicates with the server system.
7.  The system for monitoring unauthorized use of the vehicle of claim 1, further comprising: a communication gateway, comprising: a local wireless communication interface that communicates wirelessly with a plurality of in-space parking sensor devices that comprises the in-space parking sensor device;  and a wide-area communication interface that communicates with the cloud-based server system via the Internet.
9. The system for monitoring use of the vehicle of claim 1, wherein the server system is further configured to: output the notification of the vehicle departure to a driver mobile device mapped to the vehicle.
9.  The system for monitoring unauthorized use of the vehicle of claim 1, wherein the cloud-based server system is further configured to: transmit a notification of the vehicle departure to a driver mobile device mapped to the vehicle based on determining that the vehicle departure is unauthorized; and receive an unauthorized departure response in response to the notification, wherein the alarm indication being transmitted is further based on the received unauthorized departure response.
10. The system for monitoring use of the vehicle of claim 1 wherein the vehicle sensor 



15. The method for monitoring use of the vehicle of claim 11, further comprising: outputting, by the server system an alarm indication in response to the particular vehicle having departed the parking space during the time period to an administrator.
11.  A method for monitoring unauthorized use of a vehicle, the method comprising: receiving, by a cloud-based server system, an indication of a time period during which the vehicle is expected to be within a parking space; capturing, using a parking sensor that is located within the parking space, sensor data indicative of whether the vehicle is parked within a parking space; determining, based on the sensor data obtained from the parking sensor, that a vehicle departure from the parking space has occurred;  determining, by the cloud-based server system, that the vehicle departure is unauthorized due to the vehicle departure occurring during the time period;  and outputting, by the cloud-based server system, an alarm indication based on determining that the vehicle departure is unauthorized.
12. The method for monitoring use of the vehicle of claim 11, further comprising: determining, by the server system, the parking space from which the vehicle departure occurred based at least in part on a parking sensor device identifier.
12.  The method for monitoring unauthorized use of the vehicle of claim 11, further comprising: receiving, by the cloud-based server system, the sensor data, wherein the sensor data includes a parking sensor device identifier; and determining, by the cloud-based server system, the parking space from which the vehicle departure occurred based at least in part on the parking sensor device identifier, wherein the alarm indication indicates the parking space.
13. The method for monitoring use of the vehicle of claim 11, further comprising: receiving, by an in-vehicle wireless communication device, a request from an in- 


14.  The method for monitoring unauthorized use of the vehicle of claim 13, further comprising: receiving, by the cloud-based server system, registration data that maps the vehicle identifier to the parking space identifier.
17. A non-transitory processor-readable medium comprising processor- readable instructions configured to cause one or more processors to: receive an indication of a time period during which a particular vehicle is expected to be within a parking space; store the indication of the time period mapped to the particular vehicle; receive data indicating that the particular vehicle has parked in the parking space in which an in-space parking sensor device is present; receive, from the in-space parking sensor device, parking data indicative of a vehicle departure from the parking space; determine, based on the parking data and the data indicating that the particular vehicle has parked in the parking space, that the particular vehicle departed the parking space during the time period; and output a notification based on the particular vehicle having departed the parking space during the time period.

19. The non-transitory processor-readable medium of claim 17, wherein the processor-readable instructions are further configured to cause the one or more processors to: output an alarm indication in response to the particular vehicle having departed the parking space during the time period to an administrator.
17.  A non-transitory processor-readable medium comprising processor-readable instructions configured to cause one or more processors to: receive an indication of a time period during which a vehicle is expected to be within a parking space;  receive sensor data from a parking sensor;  analyze the sensor data to determine whether the vehicle is parked within a parking space; determine, based on the sensor data, that a vehicle departure from the parking space has occurred by the vehicle;  determine that the vehicle departure is unauthorized due to the vehicle departure occurring during the time period;  and output an alarm indication based on determining that the vehicle departure is unauthorized.
18. The non-transitory processor-readable medium of claim 17, wherein the notification 


20.  The non-transitory processor-readable medium of claim 17, wherein the processor-readable instructions are further configured to: cause a notification of the vehicle departure to be transmitted to a driver mobile device mapped to the vehicle based on determining that the vehicle departure is unauthorized; and process an unauthorized departure response received in response to the notification, wherein the alarm indication being transmitted is further based on the received unauthorized departure response.


Claims 1, 4, 5, 11, 15, and 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,543,809 in view of Sullivan et al. (Pub # US 2017/0098374). The primary reference teaches the similar invention except the limitation of “wait a period of time after receive in response to the notification that indicates a false alarm…..”. In the secondary reference Sullivan et al. teaches the above limitation for the benefit of preventing false alert due to the sensor calibration error.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK K WANG/Primary Examiner, Art Unit 2687